DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/30/2019 and 02/10/2020 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Regarding claim 1 line 2, “a first winding, called primary” should be –a primary winding--.
Regarding claim 1 line 3, “at least one second winding, called secondary” should be –at least one secondary winding--.
Regarding claim 1 line 4, “switches” should be –a plurality of switches--.
a single axis--.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed upon applicant correcting the formal matter noted above.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hopkinson (US20020140536A1) teaches an electrical transformer (abstract, voltage transformer) comprising: a primary winding (i.e. second voltage winding 16) (fig.2) ([0026], called primary or high voltage winding); at least one secondary winding (i.e. first voltage winding 14) (fig.2) ([0026], secondary or low voltage winding); a current detection system (i.e. radio frequency current transformer 22) (fig.2); and at least one metal screen (i.e. electrostatic shield 18) (fig.2) having a connection point (e.g. point where conductor lead 24 is connected to electrostatic shield 18) (fig.2) linked to a neutral potential of the primary winding or linked to an electrical ground ([0027], operably connected to ground) and placed between the primary winding and the at least one secondary winding ([0027], Preferably, the electrostatic shield 18 is … between the voltage windings 14, 16), the screen being made of an electrically conductive material ([0026], electrostatic shield 18 comprises copper, aluminum, a similarly conductive material), and wherein the current detection system is configured to detect a current at the input of the primary winding or a current at the connection point ([0028], The radio frequency current transformer 22 is constructed to identify an electrical ground current signal).

Jacobson (US20180034372A1) teaches in a similar field of endeavor of electrical transformer, that it is conventional to have a plurality of switches (i.e. switches 416) (fig.4) (also refer to [0037], one or more switching elements); wherein a primary winding (i.e. primary winding 402) (fig.4) comprises an input linked to an external energy source (i.e. primary bias power supply 420) (fig.4), the switches are placed at the input of the primary winding ([0037], one or more switching elements connected to the primary winding 402) so as to be able to isolate the primary winding from the external energy source ([0037], The controller 418 is used to control when the one or more switches are opened/closed) and is configured to close or open the switches based on the detection of the current sensor 450 may be one or both of a current or voltage sensor, a detection system (i.e. sensor 450) being differential or thermal (implicit).
However, prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially “the screen being made of an electrically conductive material 
Claims 2-11 are indicated as allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objections as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/18/2021


	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839